Case 3:20-cv-06649-JSC Document 23-2 Filed 03/04/21 Page 1 of 3




                Exhibit B
12/7/2020                   Case 3:20-cv-06649-JSC        Document
                                          § 16.3 Requirements              23-2 | Regulations
                                                              for making requests. Filed 03/04/21         Page
                                                                                              | United States      2 of 3
                                                                                                              | Westlaw

  We've updated our Privacy Statement. Before you continue, please read our new Privacy Statement and familiarize yourself with the terms.
                                                                                                                                Search  Tips
                                 All content      Enter terms, citations,                    Fed. Ct. App., ...                 Advanced
                                                                                                                                                   Sign out
                                                        d     b

   § 16.3 Requirements for making requests.
   Code of Federal Regulations • Title 28. Judicial Administration • Eﬀective: May 4, 2015 (Approx. 4 pages)

         §
     Document         Notes of Decisions (34)        History (3)        Citing References (372)            Context
                                                                                                          See        & Analysis
                                                                                                              how this           (13)changed.
                                                                                                                        section has              Fullscreen
                                                                                                          Select to view the latest
                                                                                                          amendments, or compare versions
                                                                                                          over time on the History tab.


             Code of Federal Regulations
               Title 28. Judicial Administration
                  Chapter I. Department of Justice
                          Part 16. Production or Disclosure of Material or Information (Refs & Annos)
                            Subpart A. Procedures for Disclosure of Records Under the Freedom of Information Act (Refs & Annos)


                                                                                 Eﬀective: May 4, 2015
                                                                                     28 C.F.R. § 16.3

                                                       § 16.3 Requirements for making requests.
                                                                                      Currentness

               (a) General information.
                      (1) The Department has a decentralized system for responding to FOIA requests, with each component
                      designating a FOIA oﬀice to process records from that component. All components have the capability to receive
                      requests electronically either through email or a web portal. To make a request for records of the Department, a
                      requester should write directly to the FOIA oﬀice of the component that maintains the records being sought. A
                      request will receive the quickest possible response if it is addressed to the FOIA oﬀice of the component that
                      maintains the records sought. The Department's FOIA Reference Guide, which may be accessed as described in §
                      16.1(a), contains descriptions of the functions of each component and provides other information that is helpful
                      in determining where to make a request. Each component's FOIA oﬀice and any additional requirements for
                      submitting a request to a given component are listed in Appendix I to this part. Part 0 of this chapter also
                      summarizes the functions of each component. These references can all be used by requesters to determine
                      where to send their requests within the Department.
                      (2) A requester may also send requests to the FOIA/PA Mail Referral Unit, Justice Management Division,
                      Department of Justice, 950 Pennsylvania Avenue NW., Washington, DC 20530–0001, or via email to
                      MRUFOIA.Requests@usdoj.gov, or via fax to (202) 616–6695. The Mail Referral Unit will forward the request to
                      the component(s) that it determines to be most likely to maintain the records that are sought.
                      (3) A requester who is making a request for records about himself or herself must comply with the verification of
                      identity provision set forth in subpart D of this part.
                      (4) Where a request for records pertains to a third party, a requester may receive greater access by submitting
                      either a notarized authorization signed by that individual or a declaration made in compliance with the
                      requirements set forth in 28 U.S.C. 1746 by that individual authorizing disclosure of the records to the requester,
                      or by submitting proof that the individual is deceased (e.g., a copy of a death certificate or an obituary). As an
                      exercise of administrative discretion, each component can require a requester to supply additional information
                      if necessary in order to verify that a particular individual has consented to disclosure.
                                                                                                                                                Back to top


https://1.next.westlaw.com/Document/NA0145620DC7111E48C39B81E0915B315/View/FullText.html?originationContext=document&contextData=(sc.…                        1/2
12/7/2020                Case 3:20-cv-06649-JSC   § 16.3 Requirements  Document          23-2 | Regulations
                                                                          for making requests.     Filed 03/04/21  | United StatesPage       3 of 3
                                                                                                                                      | Westlaw

             (b)our
  We've updated  Description    of records
                    Privacy Statement. Beforesought.  Requesters
                                              you continue,           must
                                                            please read      describe
                                                                        our new         the records
                                                                                Privacy Statement and sought
                                                                                                      familiarizeinyourself
                                                                                                                     suﬀicient    detail
                                                                                                                            with the terms.to enable
             Department personnel to locate them with a reasonable amount of eﬀort. To the extent possible, requesters should
             include specific information that may assist a component in identifying the requested records, such as the date, title
             or name, author, recipient, subject matter of the record, case number, file designation, or reference number.
             Requesters should refer to Appendix I to this part for additional, component-specific requirements. In general,
             requesters should include as much detail as possible about the specific records or the types of records that they are
             seeking. Before submitting their requests, requesters may contact the component's FOIA contact or FOIA Public
             Liaison to discuss the records they are seeking and to receive assistance in describing the records. If a er receiving a
             request a component determines that it does not reasonably describe the records sought, the component shall
             inform the requester what additional information is needed or why the request is otherwise insuﬀicient. Requesters
             who are attempting to reformulate or modify such a request may discuss their request with the component's
             designated FOIA contact, its FOIA Public Liaison, or a representative of the Oﬀice of Information Policy (“OIP”), each
             of whom is available to assist the requester in reasonably describing the records sought. If a request does not
             reasonably describe the records sought, the agency's response to the request may be delayed.
              SOURCE: 51 FR 16677, May 6, 1986; 52 FR 33231, Sept. 2, 1987; Order No. 2156–98, 63 FR 29593, June 1, 1998; Order
              No. 2258–99, 64 FR 52226, Sept. 28, 1999; Order No. 3517–2015, 80 FR 18106, April 3, 2015; Order No. 008–2015, 80 FR
              34051, June 15, 2015; Order No. 3803–2016, 82 FR 727, Jan. 4, 2017; Order No. 4442–2019, 84 FR 16777, April 23, 2019,
              unless otherwise noted.
              AUTHORITY: 5 U.S.C. 301, 552, 552a, 553; 28 U.S.C. 509, 510, 534; 31 U.S.C. 3717.


                 Notes of Decisions (34)

              Current through December 3, 2020; 85 FR 78189.



              End of Document                                                                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.




   Contact us • Live chat • Training and support • Improve Westlaw Edge • Pricing guide • Sign out
   1-800-REF-ATTY (1-800-733-2889)


   Westlaw Edge. © 2020 Thomson Reuters   Accessibility • Privacy • Supplier terms                                       Thomson Reuters is not providing professional advice




                                                                                                                                                                Back to top


https://1.next.westlaw.com/Document/NA0145620DC7111E48C39B81E0915B315/View/FullText.html?originationContext=document&contextData=(sc.…                                          2/2
